DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-6, 8-19, and 21-23 are pending, with claims 1, 3-6, 8, and 10-17 currently amended and claims 21-23 new. Claims 2, 7, and 20 are cancelled.

Drawings
Examiner acknowledges the amendments to drawings filed on November 16, 2020. The objections to drawings in the previous Office Action filed on September 03, 2020 are hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8-9, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 6 recites the limitation "the contact holes" in line 2; claim 8 recites “the contact hole” in line 3; claim 9 recites “the contact hole” in line 4; claim 19 recites “the contact hole” in line 3. There are insufficient antecedent basis for these limitations in the claims. For the purpose of examination, the above recited limitations are all interpreted as the plurality of contact holes.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Min (US PG-Pub No.: 2016/0372670 A1, hereinafter, “Min”), prior art of record.
Regarding claim 1, Min discloses an organic electroluminescent display panel (see Min, FIGs. 1 and 2, with FIG. 2 being a cross-sectional view), comprising:

a pixel electrode (50, ¶ [0032]) formed on the planarization layer (124, FIG. 2); and
an auxiliary electrode (132, ¶ [0040]) coated by the planarization layer (124, FIG. 2), wherein the pixel electrode (50) is corresponding to (according to Merriam-Webster, “corresponding to” is interpreted as having a direct relationship with) the auxiliary electrode (132); and
a pixel defining layer (350, ¶ [0032]) covering at least a part of a marginal region of the pixel electrode (50) to define a pixel defining opening (opening for A, FIG. 2) exposing at least a part of the pixel electrode (50, FIG. 2),
wherein the planarization layer (124) defines a plurality of contact holes (contact holes filled with 50, FIG. 2) extending to a top surface of the planarization layer (124) to have the auxiliary electrode (132 comprising a plurality of portions) in contact with the corresponding pixel electrode (50 comprising a plurality of portions, FIG. 2),
wherein the plurality of contact holes (contact holes filled with 50) surround the pixel defining opening (opening for A; FIG. 1 shows a prospective view, and FIG. 2 shows a cross-sectional view; FIGs. 1 and 2 show that a plurality of contact holes surround the pixel defining opening since each pixel has one contact hole and the DA area in FIG. 1 have a matrix of pixels).
Note: “in contact with” is interpreted as “in direct contact with.”

Regarding claim 3, Min discloses the organic electroluminescent display panel of claim 1, wherein the pixel defining layer (350) comprises a plurality of pixel defining 

Regarding claim 4, Min discloses the organic electroluminescent display panel of claim 1, wherein the planarization layer (124) is patterned by a patterning process to form the plurality of contact holes (contact holes filled with 50, FIG. 2) surrounding the pixel defining opening (openings for A; FIG. 1 shows a prospective view, and FIG. 2 shows a cross-sectional view; FIGs. 1 and 2 show that a plurality of contact holes surround the pixel defining opening since each pixel has one contact hole and the DA area in FIG. 1 have a matrix of pixels).

Regarding claim 5, Min discloses the organic electroluminescent display panel of claim 1, wherein a distance from the planarization layer (124) to a top surface of the pixel defining layer (350) is greater than a distance from the planarization layer (124) to a top surface of the pixel electrode (50, FIG. 2).

Regarding claim 6, Min discloses the organic electroluminescent display panel of claim 1, wherein a distribution density of the contact holes in a central region of the display panel (DA in FIG. 1) is greater than that in a frame-adjacent region of the display panel (NDA in FIG. 1; the contact holes are for the pixels in the DA area, therefore, the NDA area do not have the contact holes for the pixel electrodes).
Note: for the purpose of examination, “the contact holes” in line 2 is interpreted as the plurality of contact holes.

Regarding claim 8, Min discloses the organic electroluminescent display panel of claim 1, wherein the auxiliary electrode (132) defines a hollow region (a region overlapping A) and a joining region (a region overlapping 350) surrounding the hollow region (the region overlapping A), and the contact hole (the contact hole filled with 50) is corresponding to the joining region (the region where 350 is, FIG. 2).
Note: for the purpose of examination, “the contact hole” in line 3 is interpreted as the plurality of contact holes.

Regarding claim 9, Min discloses the organic electroluminescent display panel of claim 1, further comprising: an array substrate (110, FIG. 2); wherein the planarization layer (124) is formed on the array substrate (110), and an orthographic projection of the contact hole (the contact hole filled with 50) on the array substrate (110) is located within an orthographic projection of the auxiliary electrode (132) on the array substrate (110, FIG. 2).
Note: for the purpose of examination, “the contact hole” in line 4 is interpreted as the plurality of contact holes.

Regarding claim 10, Min discloses the organic electroluminescent display panel of claim 1, wherein each of the plurality of contact holes (the contact holes filled with 50) has a first end (a top end) away from the auxiliary electrode (132) and a second end (a 

Regarding claim 11, Min discloses the organic electroluminescent display panel of claim 1, wherein each of the plurality of contact holes (the contact holes filled with 50) is filled with a pixel electrode material (50) to contact the pixel electrode (50) with the auxiliary electrode (132, FIG. 2).

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tang et al. (US PG-Pub No.: 2019/0115561 A1, hereinafter, “Tang”), prior art of record.
Regarding claim 1, Tang discloses an organic electroluminescent display panel (see Park, FIG. 7), comprising:
a planarization layer (200+160+125, ¶ [0090]);
a pixel electrode (310, ¶ [0092]) formed on the planarization layer (200+160+125, FIG. 7);
an auxiliary electrode (121+122, ¶¶ [0090] and [0119]) coated by the planarization layer (200+160+125, FIG. 7), wherein the pixel electrode (310) is 
a pixel defining layer (400, FIG. 7) covering at least a part of a marginal region of the pixel electrode (310) to define a pixel defining opening (opening for 510-550, FIG. 7) exposing at least a part of the pixel electrode (310),
wherein the planarization layer (200+160+125) defines a plurality of contact holes (contact holes filled with 310, FIG. 7; FIG. 7 shows a pixel, however, there are a matrix of pixels, ¶ [0004]) extending to a top surface of the planarization layer (200+160+125) to have the auxiliary electrode (121+122) in contact with the corresponding pixel electrode (310, FIG. 7),
wherein the plurality of contact holes (contact holes filled with 310) surround the pixel defining opening (FIG. 7 shows a cross-sectional view of one pixel; with a matrix of pixels, the plurality of contact holes surround the pixel defining opening).
Note: “in contact with” is interpreted as “in direct contact with.”

Regarding claim 13, Tang discloses the organic electroluminescent display panel of claim 1, wherein the auxiliary electrode (121+122) includes a first auxiliary electrode (122) and a second auxiliary electrode (121) spaced from each other along an up-to-down direction and disposed in the planarization layer (200+160+125), the second auxiliary electrode (121) contacts the corresponding pixel electrode (310) via the plurality of contact holes (the contact holes filled with 310), and the planarization layer (200+160+125) further defines a joint hole (a joint hole filled with 121) to have the first 

Regarding claim 14, Tang discloses the organic electroluminescent display panel of claim 13, wherein the plurality of contact holes (the contact holes filled with 310) and the joint hole (the joint hole filled with 121) are staggered with each other in a direction (left-right) parallel to an array substrate (110, FIG. 7) of the display panel.

Regarding claim 15, Tang discloses the organic electroluminescent display panel of claim 13, wherein the pixel electrode (310) and the auxiliary electrode (121+122) are joined to each other via the plurality of contact holes (the contact holes filled with 310) to form a three-dimensional network structure to support the pixel electrode (310, FIG. 7; since a matrix of pixels).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1, 12-13, 16-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US PG-Pub No.: 2014/0312323 A1, hereinafter, “Park”), prior art of record, in view of Min (US PG-Pub No.: 2016/0372670 A1, hereinafter, “Min”), prior art of record.
Regarding claim 1, Park discloses an organic electroluminescent display panel (see Park, FIG. 8), comprising:
a planarization layer (210+220, ¶¶ [0022] and [0026]);
a pixel electrode (230, ¶ [0019]) formed on the planarization layer (210+220, FIG. 8);
an auxiliary electrode (202+211, ¶¶ [0019] and [0021]) coated by the planarization layer (210+220, FIG. 8), wherein the pixel electrode (230) is corresponding to (according to Merriam-Webster, “corresponding to” is interpreted as having a direct relationship with) the auxiliary electrode (202+211, FIG. 8); and
a pixel defining layer (240, FIG. 8) covering at least a part of a marginal region of the pixel electrode (230) to define a pixel defining opening (opening for 270, FIG. 8) exposing at least a part of the pixel electrode (230, FIG. 8);

Park is silent regarding a plurality of contact holes, wherein the plurality of contact holes surround the pixel defining opening.
However, Min discloses an organic electroluminescent display panel (see Min, FIGs. 1 and 2, with FIG. 2 being a cross-sectional view), comprising a plurality of contact holes (contact holes filled with 50, FIG. 2), wherein the plurality of contact holes surround a pixel defining opening (opening for A; FIG. 1 shows a prospective view, and FIG. 2 shows a cross-sectional view; FIGs. 1 and 2 show that a plurality of contact holes surround the pixel defining opening since each pixel has one contact hole and the DA area in FIG. 1 have a matrix of pixels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Park’s display panel with a plurality of contact holes, wherein the plurality of contact holes surround the pixel defining opening, as taught by Min, since the display panel with a matrix of pixels can have good resolution. 
Note: “in contact with” is interpreted as “in direct contact with.”

Regarding claim 12, Park in view of Min discloses the organic electroluminescent display panel of claim 1, wherein the planarization layer (210+220) comprises a first planarization layer (210) and a second planarization layer (220) 

Regarding claim 13, Park discloses the organic electroluminescent display panel of claim 1, wherein the auxiliary electrode (202+211) includes a first auxiliary electrode (202) and a second auxiliary electrode (211) spaced from each other along an up-to-down direction and disposed in the planarization layer (210+220), the second auxiliary electrode (211) contacts the corresponding pixel electrode (230) via the plurality of contact holes (the contact hole filled with 230), and the planarization layer (210+220) further defines a joint hole (a joint hole filled with 211) to have the first auxiliary electrode (202) and the second auxiliary electrode (211) joined to each other (FIG. 8).

Regarding claim 16, Park discloses a display device (see Park, FIG. 8), comprising:
an organic electroluminescent display panel (FIG. 8), comprising:
a planarization layer (210+220, ¶¶ [0022] and [0026]);
a pixel electrode (230, ¶ [0019]) formed on the planarization layer (210+220, FIG. 8);
an auxiliary electrode (202+211, ¶¶ [0019] and [0021]) coated by the planarization layer (210+220, FIG. 8), wherein the pixel electrode (230) is corresponding 
a pixel defining layer (240, FIG. 8) covering at least a part of a marginal region of the pixel electrode (230) to define a pixel defining opening (opening for 270, FIG. 8) exposing at least a part of the pixel electrode (230, FIG. 8);
wherein the planarization layer (210+220) defines a contact hole (a contact hole filled with 230, FIG. 8) extending to a top surface of the planarization layer (210+220) to have the auxiliary electrode (202+211) contacted with the corresponding pixel electrode (230, FIG. 8); and
a control unit (T, ¶ [0019] and FIG. 8) configured to transmit a display signal to the organic electroluminescent display panel.
Park is silent regarding a plurality of contact holes, wherein the plurality of contact holes surround the pixel defining opening.
However, Min discloses an organic electroluminescent display panel (see Min, FIGs. 1 and 2, with FIG. 2 being a cross-sectional view), comprising a plurality of contact holes (contact holes filled with 50, FIG. 2), wherein the plurality of contact holes surround a pixel defining opening (opening for A; FIG. 1 shows a prospective view, and FIG. 2 shows a cross-sectional view; FIGs. 1 and 2 show that a plurality of contact holes surround the pixel defining opening since each pixel has one contact hole and the DA area in FIG. 1 have a matrix of pixels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Park’s display panel with a plurality of contact holes, wherein the plurality of contact holes surround the pixel defining 
Note: “contacted with” is interpreted as “directly contacted with.”

Regarding claim 17, Park discloses a method for manufacturing an organic electroluminescent display panel (see Park, FIGs. 1-8), comprising:
forming an auxiliary electrode (211, ¶ [0021]) and a planarization layer (210+220, ¶¶ [0022] and [0026] and FIGs. 1-4), wherein the planarization layer (210+220) is configured to coat the auxiliary electrode (211) and define a contact hole (FIG. 4) extending to a top surface of the planarization layer (210+220, FIG. 4); and
forming a pixel electrode (230, ¶ [0019] and FIG. 5) on the planarization layer (210+220, FIG. 5), wherein the pixel electrode (230) is corresponding to (according to Merriam-Webster, “corresponding to” is interpreted as having a direct relationship with) the auxiliary electrode (211), and
contacting the auxiliary electrode (211) with the corresponding pixel electrode (230) via the contact hole (FIG. 5),
forming a pixel defining layer (240, FIG. 8) on the planarization layer (210+220) to cover at least a part of a marginal region of the pixel electrode (230) to define a pixel defining opening (opening for 270, FIG. 8) exposing at least a part of the pixel electrode (230).
Park is silent regarding a plurality of contact holes, wherein the plurality of contact holes surround the pixel defining opening.
see Min, FIGs. 1 and 2, with FIG. 2 being a cross-sectional view), comprising a plurality of contact holes (contact holes filled with 50, FIG. 2), wherein the plurality of contact holes surround a pixel defining opening (opening for A; FIG. 1 shows a prospective view, and FIG. 2 shows a cross-sectional view; FIGs. 1 and 2 show that a plurality of contact holes surround the pixel defining opening since each pixel has one contact hole and the DA area in FIG. 1 have a matrix of pixels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Park’s display panel with a plurality of contact holes, wherein the plurality of contact holes surround the pixel defining opening, as taught by Min, since the display panel with a matrix of pixels can have good resolution. 
Note: “contacting” is interpreted as “directly contacting.”

Regarding claim 18, Park in view of Min discloses the method of claim 17, wherein the forming an auxiliary electrode (211) and a planarization layer (210+220) comprises: forming a first planarization layer (210, FIG. 2); forming the auxiliary electrode (211) on the first planarization layer (210, FIG. 3); and forming a second planarization layer (220) on the first planarization layer (210) to coat the auxiliary electrode (211, FIG. 4).

Regarding claim 19, Park in view of Min discloses the method of claim 17, after the forming a pixel electrode (230) on the planarization layer (210+220), further 

Regarding claim 21, Park in view of Min discloses the display device of claim 16, wherein the pixel defining layer (240) comprises a plurality of pixel defining openings (openings for 270, see statement above regarding claim 16) with a pixel spacing region (region where 240 is) located between the plurality of pixel defining openings (openings for 270), and the plurality of contact holes (contact holes for 230) are located corresponding to the pixel spacing region (region where 240 is; Park, FIG. 8).

Regarding claim 22, Park in view of Min discloses the display device of claim 16, wherein the planarization layer (210+220) is patterned by a patterning process to form the plurality of contact holes (holes for 230) surrounding the pixel defining opening (openings for 270, since a matrix of pixel; see statement above regarding claim 16).

Regarding claim 23, Park in view of Min discloses the display device of claim 16, wherein a distance from the planarization layer (210+220) to a top surface of the pixel defining layer (240) is greater than a distance from the planarization layer (210+220) to a top surface of the pixel electrode (230; Park, FIG. 8).

Response to Arguments
Applicant's arguments regarding claims 1, filed on November 16, 2021 have been fully considered but they are not persuasive. Applicant alleged that Min fails to disclose a plurality of contact holes surround the pixel defining opening since Min’s pixel electrode comprises a plurality of separate regions (Remarks, Page 9). Examiner respectfully disagrees. Min’s FIGs. 1 and 2 shows a plurality of contact holes in a matrix arrangement filled with the pixel electrode 50 surrounding the pixel defining opening filled with A. Min’s electrode 50 and auxiliary electrode 132 comprises separate regions for different pixels, just as Applicant’s pixel defining layer and planarization layer recited in claims 1 and 12 comprise separate regions. Examiner suggests Applicant to add details to the pixel electrode, e.g., continuous uniform and details regarding the width and relative position et al., to overcome the rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273.  The examiner can normally be reached on 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/XIA L CROSS/Examiner, Art Unit 2892